 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
November 16, 2005, is entered into by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (including its successors, the
“Company”), and Clear Channel Communications, Inc., a Texas corporation (“CCU”).
RECITALS
     WHEREAS, the Company and CCU are parties to that certain Master Agreement
dated as of November 16, 2005 (the “Master Agreement”);
     WHEREAS, pursuant to the Company’s Amended and Restated Certificate of
Incorporation, the Class B common stock, par value $.01 per share (“Class B
Common Stock”), may be owned only by CCU, its affiliates and certain other
Persons described therein, and any purported sale, transfer or other disposition
of shares of Class B Common Stock to any other Person will result in the
automatic conversion of such transferred shares into shares of the Company’s
Class A common stock, par value $.01 per share (“Class A Common Stock” and,
together with the Class B Common Stock, the “Common Stock”);
     WHEREAS, the Company has filed and obtained the effectiveness of a
Registration Statement with the Securities and Exchange Commission on Form S-1
(the “Registration Statement”) in connection with the initial public offering
(the “IPO”) of shares of its Class A Common Stock; and
     WHEREAS, the Company has agreed to provide CCU with the registration rights
specified in this Agreement following the IPO with respect to any shares of
Common Stock held by CCU or any other Holder on the terms and subject to the
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Master
Agreement. The following terms shall have the meanings set forth in this
Section 1.1:
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations promulgated by the
SEC thereunder.
     “Excluded Registration” means a registration under the Securities Act of
(i) securities pursuant to one or more Demand Registrations pursuant to
Section 2 hereof, (ii) securities

 



--------------------------------------------------------------------------------



 



registered on Form S-8 or any similar successor form, and (iii) securities
registered to effect the acquisition of, or combination with, another Person.
     “Holder” means (i) CCU and (ii) any direct or indirect transferee of CCU
who shall become a party to this Agreement in accordance with Section 2.9 and
has agreed in writing to be bound by the terms of this Agreement.
     “Person” or “persons” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or government or other agency or political
subdivision thereof.
     “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
     “Registrable Shares” means the Common Stock owned by the Holders, whether
owned on the date hereof or acquired hereafter; provided, however, that shares
of Common Stock that, pursuant to Section 3.1, no longer have registration
rights hereunder shall not be considered Registrable Shares.
     “Requesting Holders” shall mean any Holder(s) requesting to have its
(their) Registrable Shares included in any Demand Registration or Shelf
Registration.
     “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.
     1.2 Other Terms. For purposes of this Agreement, the following terms have
the meanings set forth in the section or agreement indicated.

      Term   Section
Adverse Effect
  Section 2.1.5
Advice
  Section 2.6
Affiliate
  Master Agreement
Agreement
  Introductory Paragraph
CCU
  Introductory Paragraph
Class A Common Stock
  Recitals
Class B Common Stock
  Recitals
Common Stock
  Recitals
Company
  Introductory Paragraph
Demand Registration
  Section 2.1.1(a)
Demanding Shareholders
  Section 2.1.1(a)
Demand Request
  Section 2.1.1(a)
Inspectors
  Section 2.5(xiii)
IPO
  Recitals
Master Agreement
  Recitals

-2-



--------------------------------------------------------------------------------



 



      Term   Section
NASD
  Section 2.5(q)
No-Black-Out Period
  Section 2.1.6(b)
Piggyback Registration
  Section 2.2.1
Records
  Section 2.5(xiii)
Registration Statement
  Recitals
Required Filing Date
  Section 2.1.1(b)
Seller Affiliates
  Section 2.8.1
Shelf Registration
  Section 2.1.2
Suspension Notice
  Section 2.6

     1.3 Rules of Construction. Unless the context otherwise requires
     (1) a term has the meaning assigned to it;
     (2) “or” is not exclusive;
     (3) words in the singular include the plural, and words in the plural
include the singular;
     (4) provisions apply to successive events and transactions; and
     (5) “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.
ARTICLE 2
REGISTRATION RIGHTS
     2.1 Demand Registration.
2.1.1 Request for Registration.
(a) Commencing on the date hereof, any Holder or Holders of Registrable Shares
shall have the right to require the Company to file a registration statement on
Form S-1, S-2 or S-3 or any similar or successor to such forms under the
Securities Act for a public offering of all or part of its or their Registrable
Shares (a “Demand Registration”), by delivering to the Company written notice
stating that such right is being exercised, naming, if applicable, the Holders
whose Registrable Shares are to be included in such registration (collectively,
the “Demanding Shareholders”), specifying the number of each such Demanding
Shareholder’s Registrable Shares to be included in such registration and,
subject to Section 2.1.3 hereof, describing the intended method of distribution
thereof (a “Demand Request”). The IPO Registration Statement shall not
constitute a Demand Registration for any purpose under this Agreement.
(b) Each Demand Request shall specify the aggregate number of Registrable Shares
proposed to be sold. Subject to Section 2.1.6, the Company shall file the

-3-



--------------------------------------------------------------------------------



 



registration statement in respect of a Demand Registration as soon as
practicable and, in any event, within forty-five (45) days after receiving a
Demand Request (the “Required Filing Date”) and shall use reasonable best
efforts to cause the same to be declared effective by the SEC as promptly as
practicable after such filing; provided, however, that:
(i) the Company shall not be obligated to effect a Demand Registration pursuant
to Section 2.1.1(a) (A) within 60 days after the effective date of a previous
Demand Registration, other than a Shelf Registration pursuant to this Article 2,
or (B) within 180 days after the effective date of the IPO Registration
Statement;
(ii) the Company shall not be obligated to effect a Demand Registration pursuant
to Section 2.1.1(a) unless the Demand Request is for a number of Registrable
Shares with a market value that is equal to at least $150 million as of the date
of such Demand Request; and
(iii) the Company shall not be obligated to effect pursuant to Section 2.1.1(a)
(A) more than two Demand Registrations during the first 12 months following the
date hereof or (B) more than three Demand Registrations during any 12-month
period thereafter.
     2.1.2 Shelf Registration. With respect to any Demand Registration, the
Requesting Holders may request the Company to effect a registration of the
Common Stock under a registration statement pursuant to Rule 415 under the
Securities Act (or any successor rule) (a “Shelf Registration”).
     2.1.3 Selection of Underwriters. At the request of a majority of the
Requesting Holders, the offering of Registrable Shares pursuant to a Demand
Registration shall be in the form of a “firm commitment” underwritten offering.
The Holders of a majority of the Registrable Shares to be registered in a Demand
Registration shall select the investment banking firm or firms to manage the
underwritten offering, provided that such selection shall be subject to the
consent of the Company, which consent shall not be unreasonably withheld or
delayed. No Holder may participate in any registration pursuant to Section 2.1.1
unless such Holder (x) agrees to sell such Holder’s Registrable Shares on the
basis provided in any underwriting arrangements described above and
(y) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, however, that no such Holder shall
be required to make any representations or warranties in connection with any
such registration other than representations and warranties as to (a) such
Holder’s ownership of his or its Registrable Shares to be transferred free and
clear of all liens, claims, and encumbrances, (b) such Holder’s power and
authority to effect such transfer, and (c) such matters pertaining to compliance
with securities laws as may be reasonably requested; provided, further, however,
that the obligation of such Holder to indemnify pursuant to any such
underwriting arrangements shall be several, not joint and several, among such
Holders selling Registrable Shares, and the liability of each such Holder will
be in proportion

-4-



--------------------------------------------------------------------------------



 



thereto, and provided, further, that such liability will be limited to the net
amount received by such Holder from the sale of his or its Registrable Shares
pursuant to such registration.
     2.1.4 Rights of Nonrequesting Holders. Upon receipt of any Demand Request,
the Company shall promptly (but in any event within ten (10) days) give written
notice of such proposed Demand Registration to all other Holders, who shall have
the right, exercisable by written notice to the Company within twenty (20) days
of their receipt of the Company’s notice, to elect to include in such Demand
Registration such portion of their Registrable Shares as they may request. All
Holders requesting to have their Registrable Shares included in a Demand
Registration in accordance with the preceding sentence shall be deemed to be
“Requesting Holders” for purposes of this Section 2.1.
     2.1.5 Priority on Demand Registrations. No securities to be sold for the
account of any Person (including the Company) other than a Requesting Holder
shall be included in a Demand Registration unless the managing underwriter or
underwriters shall advise the Requesting Holders in writing that the inclusion
of such securities will not adversely affect the price, timing or distribution
of the offering or otherwise adversely affect its success (an “Adverse Effect”).
Furthermore, if the managing underwriter or underwriters shall advise the
Requesting Holders that, even after exclusion of all securities of other Persons
pursuant to the immediately preceding sentence, the amount of Registrable Shares
proposed to be included in such Demand Registration by Requesting Holders is
sufficiently large to cause an Adverse Effect, the Registrable Shares of the
Requesting Holders to be included in such Demand Registration shall equal the
number of shares which the Requesting Holders are so advised can be sold in such
offering without an Adverse Effect and such shares shall be allocated pro rata
among the Requesting Holders on the basis of the number of Registrable Shares
requested to be included in such registration by each such Requesting Holder.
     2.1.6 Deferral of Filing.
(a) The Company may defer the filing (but not the preparation) of a registration
statement required by Section 2.1 until a date not later than ninety (90) days
after the Required Filing Date if (i) at the time the Company receives the
Demand Request, the Company or any of its Subsidiaries are engaged in
confidential negotiations or other confidential business activities, disclosure
of which would be required in such registration statement (but would not be
required if such registration statement were not filed), and the board of
directors of the Company or a committee of the board of directors of the Company
determines in good faith that such disclosure would be materially detrimental to
the Company and its shareholders, or (ii) prior to receiving the Demand Request,
the Company had determined to effect a registered underwritten public offering
of the Company’s securities for the Company’s account and the Company had taken
substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering. A deferral of the filing of a registration statement
pursuant to this Section 2.1.6 shall be lifted, and the requested registration
statement shall be filed

-5-



--------------------------------------------------------------------------------



 



immediately, if, in the case of a deferral pursuant to clause (i) of the
preceding sentence, the negotiations or other activities are disclosed or
terminated, or, in the case of a deferral pursuant to clause (ii) of the
preceding sentence, the proposed registration for the Company’s account is
abandoned. In order to defer the filing of a registration statement pursuant to
this Section 2.1.6, the Company shall promptly (but in any event within ten
(10) days), upon determining to seek such deferral, deliver to each Requesting
Holder a certificate signed by an executive officer of the Company stating that
the Company is deferring such filing pursuant to this Section 2.1.6 and a
general statement of the reason for such deferral and an approximation of the
anticipated delay. Within twenty (20) days after receiving such certificate, the
holders of a majority of the Registrable Shares held by the Requesting Holders
and for which registration was previously requested may withdraw such Demand
Request by giving notice to the Company; if withdrawn, the Demand Request shall
be deemed not to have been made for all purposes of this Agreement. The Company
may defer the filing of a particular registration statement pursuant to this
Section 2.1.6(a) only once.
(b) Notwithstanding Section 2.1.6(a), with respect to two Demand Registrations
only, if CCU or any Affiliate thereof makes a request for any such Demand
Registration, the Company shall not have the right under Section 2.1.6(a) to
defer the filing of such registration or to not file such registration statement
during the period from and including the date of this Agreement through and
including the second anniversary thereof (the “No-Black-Out Period”).
     2.2 Piggyback Registrations.
     2.2.1 Right to Piggyback. Each time the Company proposes to register any of
its equity securities (other than pursuant to an Excluded Registration or the
IPO Registration) under the Securities Act for sale to the public (whether for
the account of the Company or the account of any security holder of the Company)
(a “Piggyback Registration”), the Company shall give prompt written notice to
each Holder of Registrable Shares (which notice shall be given not less than
twenty (20) days prior to the anticipated filing date of the Company’s
registration statement), which notice shall offer each such Holder the
opportunity to include any or all of its Registrable Shares in such registration
statement, subject to the limitations contained in Section 2.2.2 hereof. Each
Holder who desires to have its Registrable Shares included in such registration
statement shall so advise the Company in writing (stating the number of shares
desired to be registered) within ten (10) days after the date of such notice
from the Company. Any Holder shall have the right to withdraw such Holder’s
request for inclusion of such Holder’s Registrable Shares in any registration
statement pursuant to this Section 2.2.1 by giving written notice to the Company
of such withdrawal. Subject to Section 2.2.2 below, the Company shall include in
such registration statement all such Registrable Shares so requested to be
included therein; provided, however, that the Company may at any time withdraw
or cease proceeding with any such registration if it shall at the same time
withdraw or cease proceeding with the registration of all other equity
securities originally proposed to be registered.

-6-



--------------------------------------------------------------------------------



 



     2.2.2 Priority on Piggyback Registrations.
(a) If a Piggyback Registration is an underwritten offering and was initiated by
the Company, and if the managing underwriter advises the Company that the
inclusion of Registrable Shares requested to be included in the Registration
Statement would cause an Adverse Effect, the Company shall include in such
registration statement (i) first, the securities the Company proposes to sell,
(ii) second, the Registrable Shares requested to be included in such
registration, pro rata among the Holders of such Registrable Shares on the basis
of the number of Registrable Shares owned by each such Holder, and (iii) third,
any other securities requested to be included in such registration. If as a
result of the provisions of this Section 2.2.2(a) any Holder shall not be
entitled to include all Registrable Shares in a registration that such Holder
has requested to be so included, such Holder may withdraw such Holder’s request
to include Registrable Shares in such registration statement.
(b) If a Piggyback Registration is an underwritten offering and was initiated by
a security holder of the Company, and if the managing underwriter advises the
Company that the inclusion of Registrable Shares requested to be included in the
Registration Statement would cause an Adverse Effect, the Company shall include
in such registration statement (i) first, the securities requested to be
included therein by the security holders requesting such registration and the
Registrable Shares requested to be included in such registration, pro rata among
the holders of such securities on the basis of the number of securities owned by
each such holder, and (ii) second, any other securities requested to be included
in such registration (including securities to be sold for the account of the
Company). If as a result of the provisions of this Section 2.2.2(b) any Holder
shall not be entitled to include all Registrable Shares in a registration that
such Holder has requested to be so included, such Holder may withdraw such
Holder’s request to include Registrable Shares in such registration statement.
(c) No Holder may participate in any registration statement in respect of a
Piggyback Registration hereunder unless such Holder (x) agrees to sell such
Holder’s Registrable Shares on the basis provided in any underwriting
arrangements approved by the Company and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents, each in customary form, reasonably required under the terms of
such underwriting arrangements; provided, however, that no such Holder shall be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) such Holder’s
ownership of his or its Registrable Shares to be sold or transferred free and
clear of all liens, claims, and encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among such Holders selling Registrable Shares, and the liability of each such
Holder will be in proportion to,

-7-



--------------------------------------------------------------------------------



 



and provided, further, that such liability will be limited to, the net amount
received by such Holder from the sale of his or its Registrable Shares pursuant
to such registration.
     2.2.3 Selection of Underwriters. If any Piggyback Registration is an
underwritten offering and any of the investment banking firms selected to manage
the offering was not one of the managers of the IPO, any such investment banking
firm shall not administer such offering if the Holders of a majority of the
Registrable Shares included in such Piggyback Registration are CCU or Affiliates
thereof and such Holders reasonably object thereto.
     2.3 SEC Form S-3. The Company shall use its commercially reasonable best
efforts to cause Demand Registrations to be registered on Form S-3 (or any
successor form) once the Company becomes eligible to use Form S-3, and if the
Company is not then eligible under the Securities Act to use Form S-3, Demand
Registrations shall be registered on the form for which the Company then
qualifies. The Company shall use its commercially reasonable best efforts to
become eligible to use Form S-3 and, after becoming eligible to use Form S-3,
shall use its commercially reasonable best efforts to remain so eligible.
     2.4 Holdback Agreements.
     2.4.1 The Company shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
90-day period beginning on the effective date of any registration statement in
connection with a Demand Registration (other than a Shelf Registration) or a
Piggyback Registration, except pursuant to registrations on Form S-4 or Form S-8
or any successor form or unless the underwriters managing any such public
offering otherwise agree.
     2.4.2 Except with the prior written consent of the Holders of a majority of
the Registrable Shares, such consent not to be withheld unless any such Holder
intends to, or in good faith believes that it is reasonably likely to, request a
Demand Registration that could reasonably be expected to be in registration or
become effective during the No-Black-Out Period, the Company shall not file
during the No-Black-Out Period any registration statement (except as part of a
Demand Registration or pursuant to registrations on Forms S-4 or S-8 or any
successor forms) relating to the public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities.
     2.4.3 If any Holders of Registrable Shares notify the Company in writing
that they intend to effect an underwritten sale of Common Stock registered
pursuant to a Shelf Registration pursuant to Article 2 hereof, the Company shall
not effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for its equity
securities, during the seven days prior to and during the 90-day period
beginning on the date such notice is received, except pursuant to registrations
on Form S-4 or Form S-8 or any successor form or unless the underwriters
managing any such public offering otherwise agree.

-8-



--------------------------------------------------------------------------------



 



     2.4.4 Each Holder agrees, in the event of an underwritten offering by the
Company (whether for the account of the Company or otherwise), not to offer,
sell, contract to sell or otherwise dispose of any Registrable Securities, or
any securities convertible into or exchangeable or exercisable for such
securities, including any sale pursuant to Rule 144 under the Securities Act
(except as part of such underwritten offering), during the seven days prior to,
and during the 90-day period (or such lesser period as the lead or managing
underwriters may require) beginning on, the effective date of the registration
statement for such underwritten offering (or, in the case of an offering
pursuant to an effective shelf registration statement pursuant to Rule 415, the
pricing date for such underwritten offering).
     2.5 Registration Procedures. Whenever any Holder has requested that any
Registrable Shares be registered pursuant to this Agreement, the Company will
use its commercially reasonable best efforts to effect the registration and the
sale of such Registrable Shares in accordance with the intended method of
disposition thereof as promptly as is practicable, and pursuant thereto the
Company will as expeditiously as possible:
(a) prepare and file with the SEC, pursuant to Section 2.1.1(b) with respect to
any Demand Registration, a registration statement on any appropriate form under
the Securities Act with respect to such Registrable Shares and use its
commercially reasonable best efforts to cause such registration statement to
become effective, provided that as far in advance as practicable before filing
such registration statement or any amendment thereto, the Company will furnish
to the selling Holders copies of reasonably complete drafts of all such
documents prepared to be filed (including exhibits), and any such Holder shall
have the opportunity to object to any information contained therein and the
Company will make corrections reasonably requested by such Holder with respect
to such information prior to filing any such registration statement or
amendment;
(b) except in the case of a Shelf Registration, prepare and file with the SEC
such amendments, post-effective amendments, and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than one
hundred eighty (180) days (or such lesser period as is necessary for the
underwriters in an underwritten offering to sell unsold allotments) and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;
(c) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares subject thereto for a
period ending on the earlier of (x) 24 months after the effective date of such
registration

-9-



--------------------------------------------------------------------------------



 



statement and (y) the date on which all the Registrable Shares subject thereto
have been sold pursuant to such registration statement;
(d) furnish to each seller of Registrable Shares and the underwriters of the
securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
documents incorporated by reference therein and such other documents as such
seller or underwriters may reasonably request in order to facilitate the
disposition of the Registrable Shares owned by such seller or the sale of such
securities by such underwriters (it being understood that, subject to
Section 2.6 and the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Shares covered by the
registration statement of which such prospectus, amendment or supplement is a
part);
(e) use its commercially reasonable best efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such
jurisdictions as the managing underwriter reasonably requests (or, in the event
the registration statement does not relate to an underwritten offering, as the
holders of a majority of such Registrable Shares may reasonably request); use
its commercially reasonable best efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period in which such
registration statement is required to be kept effective; and do any and all
other acts and things which may be reasonably necessary or advisable to enable
each seller to consummate the disposition of the Registrable Shares owned by
such seller in such jurisdictions (provided, however, that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or
(ii) consent to general service of process in any such jurisdiction);
(f) promptly notify each seller and each underwriter and (if requested by any
such Person) confirm such notice in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (ii) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Shares under state securities or “blue
sky” laws or the initiation of any proceedings for that purpose, and (iii) of
the happening of any event which makes any statement made in a registration
statement or related prospectus untrue or which requires the making of any
changes in such registration statement, prospectus or documents so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such prospectus so
that, as

-10-



--------------------------------------------------------------------------------



 



thereafter deliverable to the purchasers of such Registrable Shares, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
(g) permit any selling Holder, which in such Holder’s sole and exclusive
judgment, might reasonably be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder and
its counsel should be included;
(h) make reasonably available members of management of the Company, as selected
by the Holders of a majority of the Registrable Shares included in such
registration, for assistance in the selling effort relating to the Registrable
Shares covered by such registration, including, but not limited to, the
participation of such members of the Company’s management in road show
presentations;
(i) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC, including the Securities Act and
the Exchange Act and the rules and regulations promulgated thereunder, and make
generally available to the Company’s security holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act no later than
thirty (30) days after the end of the twelve (12) month period beginning with
the first day of the Company’s first fiscal quarter commencing after the
effective date of a registration statement, which earnings statement shall cover
said twelve (12) month period, and which requirement will be deemed to be
satisfied if the Company timely files complete and accurate information on Forms
10-Q, 10-K and 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act;
(j) if requested by the managing underwriter or any seller, promptly incorporate
in a prospectus supplement or post-effective amendment such information as the
managing underwriter or any seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Shares being sold
by such seller, the purchase price being paid therefor by the underwriters and
with respect to any other terms of the underwritten offering of the Registrable
Shares to be sold in such offering, and promptly make all required filings of
such prospectus supplement or post-effective amendment;
(k) as promptly as practicable after filing with the SEC of any document which
is incorporated by reference into a registration statement (in the form in which
it was incorporated), deliver a copy of each such document to each seller;
(l) cooperate with the sellers and the managing underwriter to facilitate the
timely preparation and delivery of certificates (which shall not bear any
restrictive legends unless required under applicable law) representing
securities sold under

-11-



--------------------------------------------------------------------------------



 



any registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or such
sellers may request and keep available and make available to the Company’s
transfer agent prior to the effectiveness of such registration statement a
supply of such certificates;
(m) promptly make available for inspection by any seller, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained by any such
seller or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector in connection with such registration statement; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (B) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing, unless prior to furnishing any such information with
respect to clause (ii) such Holder of Registrable Shares requesting such
information agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further, that each Holder of
Registrable Shares agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the Records deemed confidential;
(n) furnish to each seller and underwriter a signed counterpart of (i) an
opinion or opinions of counsel to the Company, and (ii) a comfort letter or
comfort letters from the Company’s independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests;
(o) cause the Registrable Shares included in any registration statement to be
(i) listed on each securities exchange, if any, on which similar securities
issued by the Company are then listed, or (ii) quoted on the National
Association of Securities Dealers, Inc. Automated Quotation System or the Nasdaq
National Market if similar securities issued by the Company are quoted thereon;

-12-



--------------------------------------------------------------------------------



 



(p) provide a transfer agent and registrar for all Registrable Securities
registered hereunder;
(q) cooperate with each seller and each underwriter participating in the
disposition of such Registrable Shares and their respective counsel in
connection with any filings required to be made with the National Association of
Securities Dealers, Inc. (“NASD”);
(r) during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the SEC
pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;
(s) notify each seller of Registrable Shares promptly of any request by the SEC
for the amending or supplementing of such registration statement or prospectus
or for additional information;
(t) enter into such agreements (including underwriting agreements in the
managing underwriter’s customary form) as are customary in connection with an
underwritten registration; and
(u) advise each seller of such Registrable Shares, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its commercially reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued.
     2.6 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Shares that, upon receipt of any notice (a “Suspension Notice”) from
the Company of the happening of any event of the kind described in
Section 2.5(f)(iii) such Holder will forthwith discontinue disposition of
Registrable Shares until such Holder’s receipt of the copies of the supplemented
or amended prospectus, or until it is advised in writing (the “Advice”) by the
Company that the use of the prospectus may be resumed, and has received copies
of any additional or supplemental filings which are incorporated by reference in
the prospectus, and, if so directed by the Company, such Holder will deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Shares current at the
time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of registration statements
set forth in Sections 2.5(b) and 2.5(c) hereof shall be extended by the number
of days during the period from and including the date of the giving of the
Suspension Notice to and including the date when each seller of Registrable
Shares covered by such registration statement shall have received the copies of
the supplemented or amended prospectus or the Advice. The Company shall use its
commercially reasonable best efforts and take such actions as are reasonably
necessary to render the Advice as promptly as practicable.

-13-



--------------------------------------------------------------------------------



 



     2.7 Registration Expenses.
     2.7.1 Demand Registrations. All reasonable, out-of-pocket fees and expenses
incident to any Demand Registration including, without limitation, the Company’s
performance of or compliance with this Article 2, all registration and filing
fees, all fees and expenses associated with filings required to be made with the
NASD (including, if applicable, the reasonable fees and expenses of any
“qualified independent underwriter” as such term is defined in Schedule E of the
Bylaws of the NASD, and of its counsel), as may be required by the rules and
regulations of the NASD, fees and expenses of compliance with securities or
“blue sky” laws (including reasonable fees and disbursements of counsel in
connection with “blue sky” qualifications of the Registrable Shares), rating
agency fees, printing expenses (including expenses of printing certificates for
the Registrable Shares in a form eligible for deposit with Depository Trust
Company and of printing prospectuses if the printing of prospectuses is
requested by a Holder of Registrable Shares), messenger and delivery expenses,
the fees and expenses incurred in connection with any listing or quotation of
the Registrable Shares, fees and expenses of counsel for the Company and its
independent certified public accountants (including the expenses of any special
audit or “cold comfort” letters required by or incident to such performance),
and the fees and expenses of any special experts retained by the Company in
connection with such registration, will be borne by the Company whether or not
any registration statement becomes effective, and any underwriting discounts,
commissions, or fees attributable to the sale of the Registrable Shares, will be
borne by the Holders pro rata on the basis of the number of shares so registered
and the fees and expenses of any counsel, accountants, or other persons retained
or employed by any Holder will be borne by such Holder.
     2.7.2 Piggyback Registrations. All fees and expenses incident to any
Piggyback Registration including, without limitation, the Company’s performance
of or compliance with this Article 2, all registration and filing fees, all fees
and expenses associated with filings required to be made with the NASD
(including, if applicable, the reasonable fees and expenses of any “qualified
independent underwriter” as such term is defined in Schedule E of the Bylaws of
the NASD, and of its counsel), as may be required by the rules and regulations
of the NASD, fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the Registrable Shares), rating agency fees, printing
expenses (including expenses of printing certificates for the Registrable Shares
in a form eligible for deposit with Depository Trust Company and of printing
prospectuses), messenger and delivery expenses, the fees and expenses incurred
in connection with any listing or quotation of the Registrable Shares, fees and
expenses of counsel for the Company and its independent certified public
accountants (including the expenses of any special audit or “cold comfort”
letters required by or incident to such performance), the fees and expenses of
any special experts retained by the Company in connection with such
registration, and the fees and expenses of other persons retained by the
Company, will be borne by the Company (unless paid by a security holder that is
not a Holder for whose account the registration is being effected) whether or
not any registration statement becomes effective; provided, however, that any
underwriting discounts, commissions, or fees attributable to the sale of the
Registrable Shares will be borne by

-14-



--------------------------------------------------------------------------------



 



the Holders pro rata on the basis of the number of shares so registered and the
fees and expenses of any counsel, accountants, or other persons retained or
employed by any Holder will be borne by such Holder.
     2.8 Indemnification.
     2.8.1 The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, each seller of Registrable Shares, and each of its employees,
advisors, agents, representatives, partners, officers, and directors and each
Person who controls such seller (within the meaning of the Securities Act or the
Exchange Act) and any agent or investment advisor thereof (collectively, the
“Seller Affiliates”) (a) against any and all losses, claims, damages,
liabilities, and expenses, joint or several (including, without limitation,
attorneys’ fees and disbursements except as limited by Section 2.8.3) based
upon, arising out of, related to or resulting from any untrue or alleged untrue
statement of a material fact contained in any registration statement,
prospectus, or preliminary prospectus or any amendment thereof or supplement
thereto, or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(b) against any and all loss, liability, claim, damage, and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, and (c) against any and all costs and expenses
(including reasonable fees and disbursements of counsel) as may be reasonably
incurred in investigating, preparing, or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission, or such violation of the Securities Act or Exchange Act, to the
extent that any such expense or cost is not paid under subparagraph (a) or (b)
above; except insofar as any such statements are made in reliance upon and in
strict conformity with information furnished in writing to the Company by such
seller or any Seller Affiliate for use therein or arise from such seller’s or
any Seller Affiliate’s failure to deliver a copy of the registration statement
or prospectus or any amendments or supplements thereto after the Company has
furnished such seller or Seller Affiliate with a sufficient number of copies of
the same. The reimbursements required by this Section 2.8.1 will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.
     2.8.2 In connection with any registration statement in which a seller of
Registrable Shares is participating, each such seller will furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify the Company and each of its employees, advisors, agents,
representatives, partners, officers and directors and each Person who controls
the Company (within the meaning of the Securities Act or the Exchange Act) and
any agent or investment advisor thereof against any and all losses,

-15-



--------------------------------------------------------------------------------



 



claims, damages, liabilities, and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements except as limited by Section 2.8.3)
resulting from any untrue statement or alleged untrue statement of a material
fact contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any information or affidavit so furnished in writing by such seller
or any of its Seller Affiliates specifically for inclusion in the registration
statement; provided that the obligation to indemnify will be several, not joint
and several, among such sellers of Registrable Shares, and the liability of each
such seller of Registrable Shares will be in proportion to, and will be limited
to, the net amount received by such seller from the sale of Registrable Shares
pursuant to such registration statement; provided, however, that such seller of
Registrable Shares shall not be liable in any such case to the extent that prior
to the filing of any such registration statement or prospectus or amendment
thereof or supplement thereto, such seller has furnished in writing to the
Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.
     2.8.3 Any Person entitled to indemnification hereunder will (a) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person) and (b) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (x) the
indemnifying party has agreed to pay such fees or expenses, or (y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld).
If such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (1) such settlement or compromise contains a full and
unconditional release of the indemnified party or (2) the indemnified party
otherwise consents in writing. An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

-16-



--------------------------------------------------------------------------------



 



     2.8.4 Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.8.1 or Section 2.8.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities, or expenses (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.8.4 were determined by pro
rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.8.4. The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.8.3, defending any such action
or claim. Notwithstanding the provisions of this Section 2.8.4, no Holder shall
be required to contribute an amount greater than the dollar amount by which the
net proceeds received by such Holder with respect to the sale of any Registrable
Shares exceeds the amount of damages which such Holder has otherwise been
required to pay by reason of any and all untrue or alleged untrue statements of
material fact or omissions or alleged omissions of material fact made in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto related to such sale of Registrable Shares. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 2.8.4 to contribute shall be several in proportion
to the amount of Registrable Shares registered by them and not joint.
     If indemnification is available under this Section 2.8, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 2.8.1 and Section 2.8.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.8.2.
     2.8.5 The indemnification and contribution provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and will survive the transfer of
securities.

-17-



--------------------------------------------------------------------------------



 



     2.9 Transfer of Registration Rights. The rights of each Holder under this
Agreement may be assigned to any direct or indirect transferee of a Holder who
agrees in writing to be subject to and bound by all the terms and conditions of
this Agreement.
     2.10 Rule 144. The Company will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of the Holders, make publicly available other
information) and will take such further action as the Holders may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Common Stock without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
as such rule may be amended from time to time or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of any
Holder, the Company will deliver to such parties a written statement as to
whether it has complied with such requirements and will, at its expense,
immediately upon the request of any such Holder, deliver to such Holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification number, (c) the
Company’s SEC file number, (d) the number of shares of each class of capital
stock outstanding as shown by the most recent report or statement published by
the Company, and (e) whether the Company has filed the reports required to be
filed under the Exchange Act for a period of at least ninety (90) days prior to
the date of such certificate and in addition has filed the most recent annual
report required to be filed thereunder.
     2.11 Preservation of Rights. The Company will not (a) grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder or (b) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the Holders in
this Agreement.
ARTICLE 3
TERMINATION
     3.1 Termination. The Holders may exercise the registration rights granted
hereunder in such manner and proportions as they shall agree among themselves.
The registration rights hereunder shall cease to apply to any particular
Registrable Share when: (a) a registration statement with respect to the sale of
such shares of Common Stock shall have become effective under the Securities Act
and such shares of Common Stock shall have been disposed of in accordance with
such registration statement; (b) such shares of Common Stock shall have been
sold to the public pursuant to Rule 144 under the Securities Act (or any
successor provision); (c) such shares of Common Stock shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration or qualification of them
under the Securities Act or any similar state law then in force; (d) such shares
shall have ceased to be outstanding or (e) in the case of Registrable Shares
held by a Holder that is not CCU or any Affiliate thereof, such Holder holds
less than three percent (3%) of the then outstanding Registrable Shares and such
Registrable Shares are eligible for sale pursuant to Rule 144(k) under the
Securities Act (or any successor provision). The Company shall promptly upon the

-18-



--------------------------------------------------------------------------------



 



request of any Holder furnish to such Holder evidence of the number of
Registrable Shares then outstanding.
ARTICLE 4
MISCELLANEOUS
     4.1 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 4.1):
     If to the Company:

 
Clear Channel Outdoor Holdings, Inc.
2850 E. Camelback Road
Phoenix, Arizona 85016
Attention: President
Fax: (602) 957-8602

     If to CCU:

 
Clear Channel Communications, Inc.
200 E. Basse Road
San Antonio, Texas 78209
Attn: Chief Executive Officer
Fax: (210) 822-2299

     If to any other Holder:

 
The address indicated for such Holder in the Company’s stock transfer records
with copies, so long as CCU owns any Registrable Shares, to CCU as provided
above.

     Any notice or communication hereunder shall be deemed to have been given or
made as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five (5) calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).
     Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
     4.2 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate power and authority to execute, deliver and perform
this Agreement, (b) the execution, delivery and performance of this Agreement by
it has been duly authorized by all necessary corporate action and no such
further action is required, (c) it has duly and validly executed and

-19-



--------------------------------------------------------------------------------



 



delivered this Agreement, and (d) this Agreement is a legal, valid and binding
obligation, enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.
     4.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York.
     4.4 Successors and Assigns. Except as otherwise expressly provided herein,
this Agreement shall be binding upon and benefit the Company, each Holder, and
their respective successors and assigns.
     4.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.
     4.6 Remedies. Any dispute, controversy or claim arising out of, or relating
to, the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement shall
be resolved in accordance with Article VII of the Master Agreement.
     4.7 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in a writing signed by the party against whom the
existence of such waiver is asserted. Unless otherwise expressly provided in
this Agreement, no delay or omission on the part of any party in exercising any
right or privilege under this Agreement shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right or privilege under this
Agreement operate as a waiver of any other right or privilege under this
Agreement nor shall any single or partial exercise of any right or privilege
preclude any other or further exercise thereof or the exercise of any other
right or privilege under this Agreement. No failure by either party to take any
action or assert any right or privilege hereunder shall be deemed to be a waiver
of such right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted.
     4.8 Amendment. This Agreement may not be amended or modified in any respect
except by a written agreement signed by the Company, CCU (so long as CCU owns
any Common Stock) and the Holders of a majority of the then outstanding
Registrable Shares.

-20-



--------------------------------------------------------------------------------



 



     4.9 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic mail shall be as effective as delivery of a manually
executed counterpart of any such Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

            CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
      By:   /s/Paul J. Meyer         Name:   Paul J. Meyer        Title:  
President and Chief Operating Officer        CLEAR CHANNEL COMMUNICATIONS, INC.
      By:   /s/ Mark P. Mays         Name:   Mark P. Mays        Title:  
President and Chief Executive Officer     

S-1